               Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 1 of 27




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Boulevard, Suite 940
   Walnut Creek, CA 94596
 3 Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5
   BURSOR & FISHER, P.A.
 6 Phillip L. Fraietta*
   Alec M. Leslie*
 7 888 Seventh Avenue
 8 New York, NY 10019
   Telephone: (646) 837-7150
 9 Facsimile: (212) 989-9163
   E-Mail: pfraietta@bursor.com
10          aleslie@bursor.com
11
     * Pro Hac Vice Application Forthcoming
12
     Attorneys for Plaintiff
13
14                              UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
17 JUDY SOLOMON, individually and on behalf of      Case No.
   all others similarly situated,
18
                                  Plaintiff,        CLASS ACTION COMPLAINT
19
20        v.
                                                    JURY TRIAL DEMANDED
21 GOOGLE LLC,
22                               Defendant.
23
24
25
26
27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
                      Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 2 of 27




 1              Plaintiff Judy Solomon (“Plaintiff”), individually and on behalf of a proposed class,
 2 brings this Class Action Complaint against Google LLC (“Google” or “Defendant”) seeking
 3 restitution, damages, an injunction, and other appropriate relief from Google’s ongoing
 4 participation in an illegal internet gambling enterprise. Plaintiff alleges as follows upon personal
 5 knowledge as to herself and her own acts and experiences, and as to all other matters, upon
 6 information and belief.
 7                                                  INTRODUCTION
 8              1.      Over the last decade, the world’s leading slot machine makers—companies like
 9 International Game Technology, Scientific Games Corporation, and Aristocrat Leisure—have
10 teamed up with American technology companies to develop a new product line: social casinos.
11              2.      Social casinos are apps, playable from smartphones, tablets, and internet
12 browsers, that make the “authentic Vegas-style”1 experience of slot machine gambling available
13 to consumers anywhere and anytime. See Figure 1 (Screenshot of DoubleDown Casino
14 Gameplay). By moving their casino games directly onto the phones and computers of players,
15 and by leveraging an innocuous-sounding “free-to-play” model,2 social casino companies, along
16 with Google, Facebook, and Apple (the “Platforms”), have found a way to smuggle slot
17 machines into the homes of consumers nationwide, twenty-four hours a day and three-hundred-
18 sixty-five days a year.

19              3.      Just like Las Vegas slot machines, social casinos allow users to purchase virtual
20 “chips” in exchange for real money, and then to gamble those chips at slot machine games in
21 hopes of winning still more chips to keep gambling. In DoubleDown Casino, for example,
22 players purchase “chip packages” costing up to $499.99. See Figure 2 (Screenshot of “Popular”
23 Chip Packages in DoubleDown Casino). But unlike Las Vegas slots, social casinos do not allow
24
25
     1
26       DoubleDown Interactive Co., Ltd., Form F-l/A at 87 (June 30, 2020), https://bit.ly/2QqLW6v.
     2
27    This term is a misnomer. It refers to a business model by which the initial download of the game is free, but
     companies reap huge profits by selling “in-game” items (known generally as “in-app purchases”).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                                     1
                   Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 3 of 27




 1 players to cash out their chips. Instead, purchased chips and won chips alike can be used only for
 2 more slot machine “spinning.”
 3
 4
 5
 6
 7
 8

 9
10
11

12
13
14
             4.      Nevertheless, like Las Vegas slots, social casinos are extraordinarily profitable
15
     and highly addictive. Social casinos are so lucrative because they mix the addictive aspects of
16
     traditional slot machines with the power of the Platforms, including Defendant Google, to
17
     leverage big data and social network pressures to identify, target, and exploit consumers prone to
18
     addictive behaviors.3
19
             5.      Simply put, the social casino apps do not, and cannot, operate and profit at such a
20
     high level from these illegal games on their own. Their business of targeting, retaining, and
21
     collecting losses from addicted gamblers is inextricably entwined with the Platforms. Not only
22
     do the Platforms retain full control over allowing social casinos into their stores, and their
23
     distribution and promotion therein, but they also share directly in a substantial portion of the
24
     gamblers’ losses, which are collected and controlled by the Platforms themselves.
25
26
     3
27    See, e.g., How social casinos leverage Facebook user data to target vulnerable gamblers, PBS NEWS HOUR
     (Aug. 13, 2019), https://bit.ly/3tSHqMI.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                              2
                   Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 4 of 27




 1           6.      Because the Platforms are the centers for distribution and payment, social casinos
 2 gain a critical partner to retain high-spending users and collect player data, a trustworthy
 3 marketplace to conduct payment transactions, and the technological means to update their apps
 4 with targeted new content designed to keep addicted players spending money.
 5           7.      Last year alone, consumers purchased and gambled away an estimated $6 billion
 6 in social casino virtual chips.4
 7           8.      By utilizing Google for distribution and payment processing, the social casinos
 8 entered into a mutually beneficial business partnership. In exchange for distributing the casino

 9 games, providing them valuable data and insight about their players, and collecting money from
10 consumers, Google (and the other Platforms) take a 30 percent commission off of every wager,
11 earning them billions in revenue. By comparison, the “house” at a traditional casino only takes 1

12 to 15 percent, while also taking on significant risk of loss in its operation. Google’s 30 percent
13 rake, on the other hand, is guaranteed for its ability to act as a casino “host” and bankroll.
14           9.      The result (and intent) of this dangerous partnership is that consumers become
15 addicted to social casino apps, maxing out their credit cards with purchases amounting to tens or
16 even hundreds of thousands of dollars. Consumers addicted to social casinos suffer a variety of
17 non-financial damages ranging from depression to divorce to attempted suicide.
18           10.     These devastating effects are not hypothetical or hyperbole, individuals have
19 suffered ruinous financial consequences because of these social casinos.
20           11.     Unsurprisingly, social casinos are illegal under many states’ gambling laws.
21           12.     As the Ninth Circuit held in Kater v. Churchill Downs Inc., 886 F.3d 784, 785
22 (9th Cir. 2018):
23
             In this appeal, we consider whether the virtual game platform “Big Fish Casino”
24           constitutes illegal gambling under Washington law. Defendant– Appellee Churchill
             Downs, the game’s owner and operator, has made millions of dollars off of Big
25           Fish Casino. However, despite collecting millions in revenue, Churchill Downs,
             like Captain Renault in Casablanca, purports to be shocked—shocked!—to find
26
     4
27    SciPlay Net Income Skyrockets 127 Percent, as Social Gaming Embraced by Americans Sheltered at Home,
     CASINO.ORG, https://bit.ly/3fbn793.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            3
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 5 of 27




 1          that Big Fish Casino could constitute illegal gambling. We are not. We therefore
            reverse the district court and hold that because Big Fish Casino’s virtual chips are
 2          a “thing of value,” Big Fish Casino constitutes illegal gambling under Washington
            law.
 3
 4          13.     As an instructive example, DoubleDown Casino is illegal both in Washington and
 5 here in California (where the Platforms, including Defendant Google, host it and collect their
 6 30% rake). This year, consumers will purchase approximately $300 million worth of virtual
 7 casino chips in DoubleDown Casino. That $300 million will be divided up approximately as
 8 follows: $170 million to DoubleDown; $30 million to International Game Technology (“IGT”)

 9 (a multinational slot machine manufacturer that licenses slot machine game intellectual property
10 to DoubleDown); and—as particularly relevant here—the remaining $100 million to Google and
11 the other Platforms (for hosting the app, driving vulnerable consumers to it, and processing the

12 payments for those consumers’ virtual chip purchases).
13          14.     In other words, despite knowing that DoubleDown Casino is illegal, Google and
14 the other Platforms continue to maintain a sizable (30%) financial interest by hosting the game,
15 driving customers to it, and acting as the bank.
16          15.     Google’s financial interest in the games is akin to the rake that online gambling
17 sites charge poker players.
18          16.     As such, DoubleDown, Google, and the other Platforms are all liable as co-
19 conspirators to an illegal gambling enterprise. Moreover, DoubleDown Casino is just one of
20 more than fifty social casino apps (the “Illegal Slots”) that the Platforms illegally host and profit
21 from.
22          17.     Consequently, Google and the other Platforms—alongside the Illegal Slot
23 companies—are liable as co-conspirators to an illegal gambling conspiracy.
24          18.     Defendant Google, for its part, is a direct participant in an informal association
25 and enterprise of individuals and entities with the explicit purpose of knowingly devising and
26 operating an online gambling scheme to exploit consumers and reap billions in profits (the
27 “Social Casino Enterprise”).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          4
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 6 of 27




 1          19.     This ongoing Enterprise necessarily promotes the success of each of its members:
 2 Social casino operators, like DoubleDown, need Platforms like Google, Apple, and Facebook, to
 3 access consumers, host their games, and process payments. The Platforms, for their part, need
 4 developers like DoubleDown to publish profit-driven and addictive applications on their
 5 platforms to generate massive revenue streams.
 6          20.     Through this case, Plaintiff seeks to force Google to stop participating in, and to
 7 return to consumers the money it has illegally profited from, the Social Casino Enterprise.
 8          21.     Plaintiff, on behalf of the putative Class, brings claims for damages and for
 9 injunctive relief under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
10 1961, et seq. (“RICO”), and California’s Unfair Competition Law, Business and Professions
11 Code § 17200, et seq. (“UCL”).

12                                               PARTIES
13          22.     Plaintiff Judy Solomon is a natural person and a citizen of the State of Illinois.
14          23.     Defendant Google LLC is a corporation existing under the laws of the State of
15 Delaware, with its principal place of business located at 1600 Amphitheatre Parkway, Mountain
16 View, California 94043. Google develops, markets and distributes the Google Android Operating
17 System (OS), an open-source operating system for mobile devices. Google owns and operates
18 the Google Play Store, which comes preinstalled on every Android device.

19                                   JURISDICTION AND VENUE
20          24.     Federal subject-matter jurisdiction exists under 28 U.S.C. § 1332(d)(2) because
21 (a) at least one member of the proposed class is a citizen of a state different from Defendant, (b)
22 the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (c) none of
23 the exceptions under that subsection apply to this action.
24          25.     The Court has personal jurisdiction over Defendant because Defendant is
25 headquartered in this District and Defendant’s alleged wrongful conduct occurred in and
26 emanated from this District.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         5
                    Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 7 of 27




 1            26.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
 2 part of the events giving rise to Plaintiff’s claims occurred in and emanated from this District.
 3                                          GENERAL ALLEGATIONS
 4 I.         Social Casinos Are Illegal Slot Machines Under California Law
 5            27.      Slot machines have long been outlawed in California.
 6            28.      California law recognizes that a device can be an illegal slot machine without
 7 offering users the opportunity to win money.
 8            29.      In fact, if a gaming machine has the look and feel of a slot machine, accepts real
 9 money for gameplay, and rewards a winning spin with an “additional chance or right to use the
10 slot machine or device,” the device is an illegal slot machine.
11            30.      Consequently, social casinos, as described herein, are illegal slot machines under
12 California law.
13            31.      California gambling law is, on this point, consistent with the laws of many other
14 states—including Washington. In Kater, for example, the Ninth Circuit held that social casinos
15 are illegal under Washington law because, while users cannot win money, social casino chips are
16 “things of value” because they can be purchased for money, are awarded as prizes in social
17 casino slot machines, and then can be used to allow players to keep spinning social casino slot
18 machines. After two years of subsequent litigation, the parties in Kater reached a $155 million

19 nationwide class action settlement. The settlement was finally approved in February 2021.5
20            32.      California aggressively regulates all forms of gambling. One reason it does so is
21 to prevent consumers from being cheated by professional gambling operations.
22
23
24
     5
25     Settlements in two related cases were also finally approved in February 2021. Three more related cases are being
     litigated in Washington, against the owners and operators of certain social casino games. See Wilson v. Huuuge, Inc.,
26   351 F. Supp. 3d 1308, 1316 (W.D. Wash. Nov. 13, 2018) (settled); Wilson v. Playtika, Ltd., 349 F. Supp. 3d 1028,
     1041 (W.D. Wash. Nov. 20, 2018) (settled); Fife v. Sci. Games Corp., 2018 WL 6620485, at *4 (W.D. Wash. Dec.
27   18, 2018) (in litigation); Wilson v. PTT, LLC, 351 F. Supp. 3d 1325, 1337 (W.D. Wash. Dec. 14, 2018) (same); and
     Benson v. Double Down Interactive, LLC, 798 F. App’x 117 (9th Cir. 2020) (same).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                                       6
                   Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 8 of 27




 1           33.     Because social casinos have previously operated as if they were not subject to
 2 gambling regulations, they do not comply with any of the regulations that govern the operation
 3 of slot machines.
 4           34.     Notably, while any legitimately operated slot machine must randomize its results,
 5 social casinos do not randomize their results. Instead, social casinos tailor “wins” and “losses” in
 6 such a way as to maximize addiction (and, in turn, revenues). As the CEO of DoubleDown
 7 Casino once explained, “[o]ur games aren’t built to be bulletproof like you’d need to be if you’re
 8 a real gambling company. We can do things to make our games more [fun] that if you were an

 9 operator in Vegas you’d go to jail for, because we change the odds just for fun.”6
10           35.     In other words, social casinos are not just illegal under California law, but they
11 would not be legal slot machines under any state law as they cheat players out of a legitimately

12 randomized slot machine experience. Not only can players never actually win money, but their
13 financial losses are maximized by deceptive gameplay tweaks that would never be allowed in a
14 legitimate slot machine.
15 II.       Google Hosts and Facilitates At Least Fifty Illegal Social Casinos.
16           36.     The Platforms, including Defendant Google, have directly assisted in creating the
17 unregulated market of virtual casino games from the outset of the industry.
18           37.     Before gaining access to these social media platforms, the Illegal Slots used
19 methods like loyalty cards to track data on how much gamblers spent, how frequently they
20 played, or how often they bet. The Platform partnerships upgraded their business model to an in-
21 app payment system and provided additional user data which skyrocketed revenue by providing
22 them with access to a whole new market of consumers.
23           38.     The core marketing for the Illegal Slots is accomplished in concert with the
24 Platforms, and their systems are inextricably linked. DoubleDown described this very setup in a
25 public filing:
26
     6
27    Gambling giant IGT buying Double Down for $500M, moving into Facebook games, GEEK WIRE (Jan. 12, 2012),
     https://bit.ly/3sk0nYf.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          7
                      Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 9 of 27




 1              Our games are distributed through several main platform providers, including
                Apple, Facebook, Google, and Amazon, which also provide us valuable
 2              information and data, such as the rankings of our games. Substantially all of our
                revenue is generated by players using those platforms. Consequently, our
 3              expansion and prospects depend on our continued relationships with these
 4              providers.
                ….
 5
                We focus our marketing efforts on acquiring new players and retaining existing
 6              players. We acquire players both organically and through paid channels. Our paid
                marketing includes performance marketing and dynamic media buying on
 7              Facebook, Google, and other channels such as mobile ad networks. Underlying
 8              our paid marketing efforts are our data analytics that allow us to estimate the
                expected value of a player and adjust our user acquisition spend to a targeted
 9              payback period. Our broad capabilities in promotions allow us to tailor
                promotional activity around new releases, execute differentiated multi-channel
10              campaigns, and reach players with preferred creative content.
                ….
11

12              Our player retention marketing includes advertising on Facebook as well as
                outreach through email, push notifications, and social media posts on channels
13              such as Facebook, Instagram, and Pinterest. Our data and analytics also inform
                our retention marketing efforts. Campaigns are specially designed for each
14              channel based upon player preferences for dimensions such as time of day and
                creative content. We consistently monitor marketing results and return on
15              investment, replacing ineffective marketing tactics to optimize and improve
16              channel performance.
                ….
17
                We employ a rigorous, data-driven approach to player lifecycle management from
18              user acquisition to ongoing engagement and monetization. We use internally-
                developed analytic tools to segment and target players and to optimize user
19
                acquisition spend across multiple channels.
20              ….

21              We continuously gather and analyze detailed customer play behavior and assess
                this data in relation to our judgments used for revenue recognition.7
22
23              39.      By moving to online platforms for marketing, distribution, and payment
24 processing, Defendant Google entered into a mutually beneficial business partnership with the
25 Illegal Slots. In exchange for pushing and distributing the social casino apps and collecting
26
27   7
         DoubleDown Interactive Co., Ltd., Form F-1/A at 16, 72, 85, 91 (June 30, 2020), https://bit.ly/2QqLW6v.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                                  8
                      Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 10 of 27




 1 money from consumers, Google and the other Platforms take a 30 percent commission off of
 2 every in-app purchase, earning them billions in revenue.
 3              40.      Prior to being published in the Google Play Store, developers must submit their
 4 app for review. In this process, Google examines whether the app violates any company policies
 5 and demands that apps comply with all relevant laws within the jurisdiction where the app is
 6 available. Apps may be, and often are, removed at Google’s discretion for violating its policies
 7 and can be audited at any time.
 8              41.      Google closely monitors its gambling liability by responding to the changing
 9 market landscape when it deems necessary. For example, in response to the FTC’s increasing
10 consumer protection concerns around gambling in 2018, Google changed its policies for loot
11 boxes, requiring games with that feature to “disclose the odds of receiving those items in

12 advance of purchase.”8 Google likewise heavily regulates advertising in its system that involves
13 gambling, stating “[w]e support responsible gambling advertising and abide by local gambling
14 laws and industry standards.”9
15              42.      As such, Google, and the Platforms, through their app review process, are keenly
16 aware of the illegal and deceptive nature of the Illegal Slots. Google knew of the unlawful nature
17 of the Illegal Slots and nonetheless knowingly hosted the unlawful gambling apps and promoted
18 their success.

19              43.      Furthermore, in the wake of the Kater decision, the Platforms did not remove any
20 social casinos from their offerings and conferred with each other at that time, jointly deciding
21 that they would each continue to offer illegal social casino games.
22              A. The Illegal Slots
23              44.      Each of the following fifty social casinos offered by Google (together the “Illegal
24 Slots”) is an illegal slot machine under California law.
25
     8
26     Mariella Moon, Google Will Force Android Apps to Show the Odds of Getting Loot Box Items, ENGADGET (May
     30, 2019), https://engt.co/31hmCCk.
27   9
         Gambling and Games, Google Advertising Policies, https://bit.ly/3d3nsI7.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            9
                Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 11 of 27




 1                                  Figure 4 – The Illegal Slots

 2   #      Game Title             Google Play URL
          1 Slotomania Free        https://play.google.com/store/apps/details?id=air.com.playtika.
 3
            Slots: Casino Slot     slotomania
 4          Machine Games
          2 Jackpot Party Casino   https://play.google.com/store/apps/details?id=com.williamsint
 5          Games: Spin            eractive.jackpotparty
 6          Free Casino Slots
          3 Cash Frenzy Casino     https://play.google.com/store/apps/details?id=slots.pcg.casino.
 7          - Free Slots Games     games.free.android
 8        4 Cashman Casino:        https://play.google.com/store/apps/details?id=com.productmad
            Casino Slots           ness.cashmancasino
 9          Machines! 2M Free!
10        5 Huuuge Casino Slots    https://play.google.com/store/apps/details?id=com.huuuge.casi
            - Best Slot Machines   no.slots
11        6 Vegas Slots -          https://play.google.com/store/apps/details?id=com.ddi
12          DoubleDown
            Casino
13        7 POP! Slots - Play      https://play.google.com/store/apps/details?id=com.playstudios.
            Vegas Casino Slot      popslots
14
            Machines!
15        8 House of Fun: Free     https://play.google.com/store/apps/details?id=com.pacificinter
            Slots & Casino Slots   active.HouseOfFun
16          Machines
17        9 Lotsa Slots - Free     https://play.google.com/store/apps/details?id=com.diamondlife
            Vegas Casino Slot      .slots.vegas.free
18          Machines
         10 DoubleU Casino -       https://play.google.com/store/apps/details?id=com.doubleuga
19          Free Slots             mes.DoubleUCasino
20       11 Slots: Heart of        https://play.google.com/store/apps/details?id=com.productmad
            Vegas- Free Casino     ness.hovmobile
21          Slots Games
         12 Lightning Link         https://play.google.com/store/apps/details?id=com.productmad
22          Casino: Best Vegas     ness.lightninglink
23          Casino Slots!
         13 Caesars Casino:        https://play.google.com/store/apps/details?id=com.playtika.cae
24          Casino & Slots For     sarscasino
25          Free
         14 Quick Hit Casino       https://play.google.com/store/apps/details?id=com.ballytechno
26          Games - Free Casino    logies.quickhitslots
            Slots Games
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                10
               Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 12 of 27




 1     15   Hit it Rich! Lucky      https://play.google.com/store/apps/details?id=com.zynga.hititri
            Vegas Casino Slot       ch
 2          Machine Game
 3     16   Billionaire Casino      https://play.google.com/store/apps/details?id=com.huuuge.casi
            Slots - The Best Slot   no.texas
 4          Machines

 5     17   Wizard of Oz Free       https://play.google.com/store/apps/details?id=com.zynga.wizar
            Slots Casino            dofoz
 6     18   Gold Fish Casino        https://play.google.com/store/apps/details?id=com.williamsint
            Slots - FREE Slot       eractive.goldfish
 7
            Machine Games
 8     19   Jackpot World - Free    https://play.google.com/store/apps/details?id=com.grandegame
            Vegas Casino            s.slots.dafu.casino
 9          Slots
10     20   Scatter Slots- Las      https://play.google.com/store/apps/details?id=com.murka.scatt
            Vegas Casino Game       erslots
11          777 Online
12     21   Game of Thrones         https://play.google.com/store/apps/details?id=com.zynga.gotsl
            Slots Casino - Slot     ots
13          Machine Games
14     22   myVEGAS Slots: Las https://play.google.com/store/apps/details?id=com.playstudios.
            Vegas Casino Games myvegas
15          & Slots
16     23   my KONAMI Slots         https://play.google.com/store/apps/details?id=com.playstudios.
            - Casino Games &        mykonami
17          Fun Slot Machines
18     24   Cash Tornado Slots      https://play.google.com/store/apps/details?id=com.topultragam
            - Vegas Casino Slots    e.slotlasvega
19
20     25   Club Vegas 2021:        https://play.google.com/store/apps/details?id=com.bagelcode.s
            New Slots Games &       lots1
21          Casino bonuses

22     26   Bingo Pop - Live        https://play.google.com/store/apps/details?id=com.uken.Bingo
            Multiplayer Bingo       Pop
23          Games for Free
       27   MONOPOLY Slots          https://play.google.com/store/apps/details?id=com.scientificga
24
            Free Slot Machines      mes.monopolyslots
25          & Casino Games
       28   Slots (Golden           https://play.google.com/store/apps/details?id=com.igs.fafafa
26
            HoYeah) - Casino
27          Slots

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                  11
               Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 13 of 27




 1     29   GSN Casino: New         https://play.google.com/store/apps/details?id=com.gsn.android
            Slots and Casino        .casino
 2          Games
       30   Vegas Live Slots:       https://play.google.com/store/apps/details?id=com.purplekiwii.
 3          Free Casino Slot        vegaslive
 4          Machine Games
       31   Willy Wonka Free        https://play.google.com/store/apps/details?id=com.zynga.wonk
 5          Slots Casino            a
 6
       32   88 Fortunes Casino      https://play.google.com/store/apps/details?id=com.ballytechno
 7          Games & Free Slot       logies.f88
            Machine Games
 8
       33   Classic Slots - Free    https://play.google.com/store/apps/details?id=com.aaagame.aa
 9          Casino Games & Slot     acasino
            Machines
10
       34   Jackpot Slot            https://play.google.com/store/apps/details?id=com.murka.slots
11          Machines - Slots Era    era
            Vegas Casino
12
       35   Bingo Journey -         https://play.google.com/store/apps/details?id=com.bingo.scape
13          Lucky & Fun Casino      .android.free
            Bingo
14          Games
       36   Vegas Friends -         https://play.google.com/store/apps/details?id=com.funtriolimit
15
            Casino Slots for Free   ed.slots.casino.free
16     37   Cashmania Slots         https://play.google.com/store/apps/details?id=com.zealgames.c
            2021- Free Vegas        ashmania&hl=en_US&gl=US
17          Casino Slot Game
18     38   Tycoon Casino Free      https://play.google.com/store/apps/details?id=com.tw.tycoon.c
            Slots: Vegas Slot       asino
19          Machine Games
20     39   Hot Shot Casino Free    https://play.google.com/store/apps/details?id=com.williamsint
            Slots Games: Real       eractive.hotshotcasino
21          Vegas Slots
22     40   Jackpot Crush - Free    https://play.google.com/store/apps/details?id=slots.dcg.casino.
            Vegas Slot              games.free.android
23          Machines
24     41   High 5 Casino: The      https://play.google.com/store/apps/details?id=com.h5g.high5c
            Home of Fun & Free      asino
25          Vegas Slots
26     42   Neverland Casino        https://play.google.com/store/apps/details?id=com.wgames.en.
            Slots - Free Slots      neverlandcasino
27          Games

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                 12
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 14 of 27




 1     43     Double Win Casino        https://play.google.com/store/apps/details?id=com.huge.slots.c
              Slots - Free Video       asino.vegas.android.avidly
 2            Slots Games
 3     44     Ignite Classic Slots     https://play.google.com/store/apps/details?id=com.ignite.ignite
                                       slots
 4     45     Rock N’ Cash Casino      https://play.google.com/store/apps/details?id=net.flysher.rockn
              Slots - Free             cash
 5
              Vegas Slot Games
 6     46     Huge Win Slots –         https://play.google.com/store/apps/details?id=com.citrusjoy.tro
              Free Slots Games         jan
 7
 8     47     Casino Slots             https://play.google.com/store/apps/details?id=com.doubledow
              DoubleDown Fort          ninteractive.ftknox
 9            Knox Free Vegas
10            Games
       48     Baba Wild Slots -        https://play.google.com/store/apps/details?id=com.bws
11            Slot machines Vegas
12            Casino Games
       49     Epic Jackpot Slots -     https://play.google.com/store/apps/details?id=com.epic.slots.ca
13            Free Vegas Casino        sino.vegas.android.avidly
14            Games
       50     VegasStar Casino -       https://play.google.com/store/apps/details?id=com.zentertain.v
15            FREE Slots               egasstarcasino

16
            45.     Most or all of the Illegal Slots are also hosted and promoted by the other Platform
17
     members of the Social Casino Enterprise: Apple and Facebook.
18
            B. Google’s Facilitation, Promotion, and Control Over the Illegal Slots
19
            46.     Google, for its part, routinely facilitates the success of social casinos by
20
     counseling the app developers through the app launch process and providing them with resources
21
     and business tools necessary to maximize their success on the Google Play Store.
22
            47.     The Illegal Slot companies and Google monitor the game activity and use the
23
     collected data to increase user spending. This access to data is critical for the developers: since
24
     all payment processing occurs through third-party platforms, the Illegal Slot companies have
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          13
                      Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 15 of 27




 1 limited access to personal user data unless players login through Google or otherwise sign up for
 2 loyalty programs.10
 3              48.      Because the Illegal Slots depend on the spending of a small, targeted audience,
 4 the Illegal Slot companies and Platforms work together to target and exploit high-spending users,
 5 or “whales,” as Illegal Slot companies like DoubleDown refer to their top spenders.11
 6              49.      The data that the Illegal Slot companies and the Platforms collect on monetization
 7 necessarily contributes to the structure and success of the Social Casino Enterprise.
 8              50.      Google allows Illegal Slot companies to target high-spending users and activate
 9 non-spending users. Google aids in the design and direction of targeted advertising, both on
10 Google.com, its larger Display Network, and within other apps and platforms, all aimed at
11 driving new customers to the Illegal Slots and retaining current gamblers.

12              51.      Likewise, because they act as the “bank” for the Illegal Slots, the Platforms are
13 entirely aware that certain consumers spend hundreds of thousands of dollars on the Illegal Slots.
14              52.      Additionally, because the Illegal Slots are required to use Google’s payment
15 system to process all in-game purchases, Google collects a 30 percent service fee off of every
16 transaction. If Google ever discovers an illegal or fraudulent transaction in breach of its terms or
17 policies, it can deny developers from redeeming the proceeds in its active balance.
18              53.      Unfortunately, Google used its developer tools to take advantage of users with
19 severe gambling problems. As a result, Google has unlawfully made billions of dollars on the
20 backs of consumers.
21 //
22 //
23 //
24 //
25
     10
26        DoubleDown Interactive Co., Ltd., Form F-1/A at 16 (June 30, 2020), https://bit.ly/2QqLW6v.
     11
27      The Journey From a Single-App to a Multi-App Company | Joe Sigrist, YOUTUBE (Feb. 6, 2018) at 21:08,
     https://youtu.be/PY8gh8M6T20?t=1263 (Joe Sigrist, DoubleDown General Manager: “We track our whales”).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                              14
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 16 of 27




 1 III.     California’s Public Policy Against Enforcing Gambling Contracts Means Plaintiff
            Must Turn to Federal Law to Recover Their Damages.
 2
 3          54.     Under California’s in pari delicto doctrine, California courts generally refuse to

 4 enforce gambling debts or help plaintiffs recover gambling losses, except where a statute confers
 5 a right to bring such claims.
 6          55.     California’s in pari delicto doctrine does not bar this Court from issuing an

 7 injunction, under California law, enjoining Google’s participation in the Social Casino
 8 Enterprise.

 9          56.     Moreover, federal law—specifically, RICO—confers upon Plaintiff a right of

10 action, enforceable by this Court, to recover her alleged damages from Google.
11                      FACTS SPECIFIC TO PLAINTIFF JUDY SOLOMON

12          57.     Plaintiff Solomon has paid money to multiple apps on the list in Figure 4,

13 including Cash Frenzy Casino - Free Slots Games, through Defendant Google, for approximately
14 the last year.
15          58.     Plaintiff Solomon, at times, has played Social Casino games for several hours in

16 one day and has spent as much as fifty dollars in a single day.
17          59.     In total, Plaintiff Solomon has lost hundreds of dollars playing Social Casino

18 Games.

19                                       CLASS ALLEGATIONS

20          60.     Class Definition: Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2)

21 and (b)(3) on behalf of themselves and a Class of similarly situated individuals, defined as
22 follows:
23          All persons in the United States who have lost money to any Illegal Slots through
            the Google platform.
24
25 The following people are excluded from the Class: (1) any Judge or Magistrate presiding over
26 this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,
27 successors, predecessors, and any entity in which the Defendant or its parents have a controlling
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         15
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 17 of 27




 1 interest and their current or former employees, officers and directors; (3) persons who properly
 2 execute and file a timely request for exclusion from the Class; (4) persons whose claims in this
 3 matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel
 4 and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such
 5 excluded persons.
 6          61.      Numerosity: On information and belief, tens of thousands of consumers fall into
 7 the definition of the Class. Members of the Class can be identified through Defendant’s records,
 8 discovery, and other third-party sources.

 9          62.      Commonality and Predominance: There are many questions of law and fact
10 common to Plaintiff’s and the Class’s claims, and those questions predominate over any
11 questions that may affect individual members of the Class. Common questions for the Class

12 include, but are not necessarily limited to the following:
13                A. Whether the Illegal Slots are illegal slot machines as defined by California Penal
14                   Code § 330b;
15                B. Whether Google, pursuant to California Penal Code § 330.1, is liable for having
16                   the Illegal Slots in its management, possession, or control;
17                C. Whether Google, pursuant to California Penal Code § 330b, is liable for profiting
18                   off of the Illegal Slots;
19                D. Whether Google should be enjoined from further participation in the Social
20                   Casino Enterprise;
21                E. Whether Google is a participant in the Social Casino Enterprise; and
22                F. Whether Google has committed illegal predicate acts under the Racketeer
23                   Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq.
24          63.      Typicality: Plaintiff’s claims are typical of the claims of other members of the
25 Class in that Plaintiff and the members of the Class sustained damages arising out of Defendant’s
26 wrongful conduct.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       16
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 18 of 27




 1          64.     Adequate Representation: Plaintiff will fairly and adequately represent and
 2 protect the interests of the Class and have retained counsel competent and experienced in
 3 complex litigation and class actions. Plaintiff’s claims are representative of the claims of the
 4 other members of the Class, as Plaintiff and each member of the Class lost money playing the
 5 Illegal Slots. Plaintiff also has no interests antagonistic to those of the Class, and Defendant has
 6 no defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting
 7 this action on behalf of the Class and have the financial resources to do so. Neither Plaintiff nor
 8 their counsel have any interest adverse to the Class.

 9          65.     Policies Generally Applicable to the Class: This class action is appropriate for
10 certification because Defendant has acted or refused to act on grounds generally applicable to the
11 Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

12 standards of conduct toward the members of the Class and making final injunctive relief
13 appropriate with respect to the Class as a whole. Defendant’s policies that Plaintiff challenges
14 apply and affect members of the Class uniformly, and Plaintiff’s challenge of these policies
15 hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or law
16 applicable only to Plaintiff. The factual and legal bases of Defendant’s liability to Plaintiff and to
17 the other members of the Class are the same.
18          66.     Superiority: This case is also appropriate for certification because class
19 proceedings are superior to all other available methods for the fair and efficient adjudication of
20 this controversy. The harm suffered by the individual members of the Class is likely to have been
21 relatively small compared to the burden and expense of prosecuting individual actions to redress
22 Defendant’s wrongful conduct. Absent a class action, it would be difficult for the individual
23 members of the Class to obtain effective relief from Defendant. Even if members of the Class
24 themselves could sustain such individual litigation, it would not be preferable to a class action
25 because individual litigation would increase the delay and expense to all parties and the Court
26 and require duplicative consideration of the legal and factual issues presented. By contrast, a
27 class action presents far fewer management difficulties and provides the benefits of single
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       17
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 19 of 27




 1 adjudication, economy of scale, and comprehensive supervision by a single Court. Economies of
 2 time, effort, and expense will be fostered and uniformity of decisions will be ensured.
 3          67.     Plaintiff reserves the right to revise each of the foregoing allegations based on
 4 facts learned through additional investigation and in discovery.
 5
                                              COUNT I
 6                     Cal. Business and Professions Code § 17200, et seq. (UCL)
                                      Unlawful Business Practices
 7                                     (Injunctive Relief Only)
 8
            68.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 9
            69.     Plaintiff has suffered injury in fact and have lost money or property as a result of
10
     Google’s allegedly unlawful conduct.
11
            70.     The Illegal Slots are illegal slot machines as defined by Cal. Penal Code §
12
     330b(d) because, among other reasons, when a player purchases and wagers virtual casino chips
13
     in the Illegal Slots, a winning spin affords the player an “additional chance or right to use” the
14
     Illegal Slots. Pursuant to Cal. Penal Code § 330b(a), Defendant Google, among other violative
15
     conduct, manufactures, repairs, owns, stores, possesses, sells, rents, leases, lets on shares, lends
16
     and gives away, transports, and exposes for sale or lease, the Illegal Slots. Google also offers to
17
     repair, sells, rents, leases, lets on shares, lends and gives away, permits the operations,
18
     placement, maintenance, and keeping of, in places, rooms, spaces, and buildings owned, leased,
19
     or occupied, managed, or controlled by Google, the Illegal Slots.
20
            71.     The Illegal Slots are illegal slot machines as defined by Cal. Penal Code § 330.1
21
     because, among other reasons, when a player purchases and wagers virtual casino chips in the
22
     Illegal Slots, a winning spin affords the player an “additional chance or right to use” the Illegal
23
     Slots. Pursuant to Cal. Penal Code § 330.1(a), Defendant Google, among other violative conduct,
24
     manufactures, owns, stores, keeps, possesses, sells, rents, leases, lets on shares, lends and gives
25
     away, transports, and exposes for sale and lease, the Illegal Slots. Google also offers to sell, rent,
26
     lease, let on shares, lends and gives away and permits the operation of and permits to be placed,
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           18
                     Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 20 of 27




 1 maintained, used, or kept in rooms, spaces, and building owned, leased, or occupied by Google
 2 or under Google’s management and control, the Illegal Slots.
 3             72.     California’s Unfair Competition Law (“UCL”), Business and Professions Code §
 4 17203, specifically authorizes this Court to issue injunctive relief to enjoin ongoing acts of unfair
 5 competition and unlawful conduct.
 6             73.     Under the UCL, unfair competition encompasses any unlawful act, including acts
 7 made unlawful under the penal code and acts made unlawful by federal law.
 8             74.     Consequently, the UCL authorizes this Court to enjoin Google’s ongoing
 9 violations of Sections 330b and 330.1 of the California Penal Code, as well as violations of the
10 federal RICO law.
11             75.     Plaintiff, on behalf of herself and the Class, seeks an order from the Court,
12 enjoining Google from further participation in the Social Casino Enterprise.
13
                                                 COUNT II
14                                      18 U.S.C. § 1962(c) (RICO)
                          Racketeering Activities and Collection of Unlawful Debts
15                                   (Damages and Injunctive Relief)
16
               76.     Plaintiff incorporates by reference the foregoing allegations as if fully set forth
17
     herein.
18
               77.     At all relevant times, Google is and has been a “person” within the meaning of 18
19
     U.S.C. § 1961(3), because it is capable of holding, and does hold, “a legal or beneficial interest
20
     in property.”
21
               78.     Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has
22
     standing to sue as she was injured in her business and/or property as a result of the Social Casino
23
     Enterprise’s wrongful conduct described herein, including but not limited to Defendant Google,
24
     the Platforms, and the Illegal Slots (1) having unlawfully taken and received money from
25
     Plaintiff and the Class; (2) having never provided Plaintiff and members of the Class a fair and
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            19
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 21 of 27




 1 objective chance to win—they could only lose; and (3) having directly and knowingly profited
 2 from, on information and belief, rigged and manipulated slot machines.
 3          79.     Section 1962(c) makes it unlawful “for any person employed by or associated
 4 with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,
 5 to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through
 6 a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c).
 7          80.     18 U.S.C. § 1961(1) defines “racketeering activity” to include, among other
 8 things, (i) any act which is indictable under Title 18, Section 1084 of the United States Code

 9 (relating to the transmission of gambling information); and (ii) any act which is indictable under
10 Title 18, Section 1955 of the United States Code (relating to the prohibition of illegal gambling
11 businesses).

12          81.     Because illegal gambling is indictable under both Section 1084 and Section 1955
13 of Title 18 of the United States Code, the Social Enterprise is engaged in “racketeering activity.”
14          82.     18 U.S.C. § 1961(6) defines “unlawful debt” as a debt “(A) incurred or contracted
15 in gambling activity which was in violation of the law of the United States, a State or political
16 subdivision thereof,” and “(B) which was incurred in connection with the business of gambling
17 in violation of the law of the United States, a State or political subdivision thereof.”
18          83.     Because the Social Casino Enterprise collects debts incurred from a gambling
19 activity in violation of California law, described herein, its profits derived from its ownership
20 and maintenance constitute “unlawful debt” as defined in Section 1961(6).
21          84.     Google violated 18 U.S.C. § 1962(c) and § 1962(d) by participating in,
22 facilitating, or conducting the affairs of the Social Casino Enterprise through a pattern of
23 racketeering activity composed of indictable offenses under California Penal Code §§ 330b and
24 330.1.
25          85.     The affiliation between the Defendant Google, the other Platforms, and the Illegal
26 Slot companies constitutes a conspiracy to use an enterprise for the collection of unlawful debt in
27 violation of 18 U.S.C. § 1962(d).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      20
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 22 of 27




 1                                        Social Casino Enterprise
 2          86.     RICO defines an enterprise as “any individual, partnership, corporation,
 3 association, or other legal entity, and any union or group of individuals associated in fact
 4 although not a legal entity.” 18 U.S.C. § 1961(4).
 5          87.     Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact
 6 that, although it has no formal legal structure, has (i) a common purpose, (ii) relationships among
 7 those associated with the enterprise, and (iii) longevity sufficient to pursue the enterprise’s
 8 purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).

 9          88.     The Social Casino Enterprise is an association-in-fact composed of Google,
10 Apple, Facebook, and the Illegal Slot companies who are engaged in and whose activities affect
11 interstate commerce, and which have affected and damaged interstate commercial activity. This

12 Enterprise exists separately from the otherwise legitimate businesses operations of each
13 individual participant.
14          89.     The pattern of racketeering activity conducted by the members of the Social
15 Casino Enterprise is distinct from the Social Casino Enterprise itself, as each act of racketeering
16 is a separate offense committed by an entity while the Social Casino Enterprise itself is an
17 association-in-fact of legal entities. The Social Casino Enterprise has an informal structure of app
18 developers and platforms with continuing functions or responsibilities.

19          90.     For approximately a decade, the Social Casino Enterprise has collaborated
20 together to target and retain high-spending users in its online gambling scheme throughout the
21 country. At the very latest, following the Ninth Circuit’s March 28, 2018 holding in Kater,
22 Defendant Google and the other Platforms, on information and belief, mutually agreed to
23 continue their Enterprise through their ongoing collection of unlawful debts, functioning as a
24 cohesive unit with the purpose of gaining illicit gambling profits.
25 //
26 //
27 //
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                    21
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 23 of 27




 1                               Structure of the Social Casino Enterprise
 2          91.     The Social Casino Enterprise consists of dozens of Illegal Slot companies and the
 3 Platforms (Google, Apple and Facebook). Each participant agreed to conduct and carry out the
 4 affairs and goals of the Social Casino Enterprise:
 5          A. The Illegal Slot companies agreed to conduct the affairs of the Social Casino
 6 Enterprise by developing, updating and operating the illegal slot machines: the “gambling
 7 devices.” The Illegal Slot companies operate as the principals, forming the necessary business
 8 partnerships with Google, Apple and Facebook for the successful execution of their unlawful

 9 gambling scheme. The Illegal Slot companies fundamentally rely on the Platforms to host their
10 games, access consumers, and collect revenue. Upon constructive notice of the unlawful nature
11 of the virtual social gambling applications, the Illegal Slot companies agreed with all Enterprise

12 participants to uphold their roles in the Social Casino Enterprise and to continue functioning as a
13 single unit with the common purpose of collecting unlawful debts from online gambling activity.
14          B. Google, Apple and Facebook agreed to conduct the affairs of the Social Casino
15 Enterprise by serving as the gambling premises, hosting the virtual social gambling applications
16 and processing all in-app transactions in exchange for a share in the gamblers’ losses.
17 Additionally, upon notice of the unlawful nature of the virtual social gambling applications,
18 Google, Apple, and Facebook agreed with all participants to uphold their roles in the Social

19 Casino Enterprise and to continue functioning as a single unit with the common purpose of
20 collecting unlawful debts from online gambling activity.
21          92.     At all relevant times, each Social Casino Enterprise participant was aware of the
22 conduct of the Social Casino Enterprise, was a knowing and willing participant in that conduct,
23 and reaped profits from that conduct through in-app sales.
24          93.     The persons engaged in the Social Casino Enterprise are systematically linked
25 through contractual relationships, financial ties, and continuing coordination of activities.
26          94.     All members of the Social Casino Enterprise coordinate and maintain their
27 respective roles in order to enrich themselves and to further the common interests of the whole.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       22
                  Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 24 of 27




 1          95.      Each Social Casino Enterprise participant participated in the operation and
 2 management of the Social Casino Enterprise by directing its affairs as described herein.
 3          96.      The wrongful conduct of the Social Casino Enterprise has been and remains part
 4 of the Social Casino Enterprise’s ongoing way of doing business and constitutes a continuing
 5 threat to the Plaintiff’s and the Class’s property. Without the repeated illegal acts and intentional
 6 coordination between all participants, the Social Casino Enterprise’s scheme would not have
 7 succeeded and would not pose a threat to Plaintiff and the Class into the future.
 8                                     Pattern of Racketeering Activity
 9          97.      The affairs of the Social Casino Enterprise were conducted in such a way to form
10 a pattern of racketeering activity. The Social Casino Enterprise’s general pattern of activity
11 consists of designing and operating illegal internet-based slot machines and repeatedly violating

12 public policy against gambling by:
13                A. Developing illegal slot machine games and disguising them as innocuous video
14                   game entertainment;
15                B. Distributing and operating illegal slot machine games that are, on information and
16                   belief, rigged and manipulated;
17                C. Concealing the scope and deceptive nature of their gambling applications despite
18                   knowledge of their predatory design and business model;
19                D. Providing a host platform to house unlicensed gambling activity;
20                E. Injuring the public interest by continuously advertising to and soliciting the
21                   general public to play illegal slot machines;
22                F. Conspiring to uphold the Social Casino Enterprise; and
23                G. Unjustly collecting unlawful debts and retaining the profits from their illegal
24                   social gambling applications.
25          98.      The Social Casino Enterprise has operated as a continuous unit since at least
26 2010.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      23
                      Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 25 of 27




 1             99.      Pursuant to and in furtherance of their fraudulent scheme, Google committed
 2 multiple predicate act violations of California law as previously alleged herein, including
 3 violations of California Penal Code §§ 330b and 330.1.
 4
                                           COUNT III
 5                                       RICO § 1962(d)
          Conspiracy to Engage in Racketeering Activities and Collection of Unlawful Debts
 6                                (Damages and Injunctive Relief)
 7
               100.     Plaintiff incorporates by reference the foregoing allegations as if fully set forth
 8
     herein.
 9
               101.     18 U.S.C. § 1962(d) states that “[i]t shall be unlawful for any person to conspire
10
     to violate any of the provisions of subsection (a), (b), or (c) of this section.”
11
               102.     As described throughout, and in detail in Count II, even if it did not direct or
12
     manage the affairs of the Social Casino Enterprise, Google conspired to commit predicate acts in
13
     violation of § 1962(c), including violations of California Penal Code §§ 330b and 330.1.
14
               103.     Defendant Google acted knowingly at all times when agreeing to conduct the
15
     activities of the Social Casino Enterprise. Google agreed to and indeed did participate in the
16
     requisite pattern of racketeering activity which constitutes this RICO claim, collected unlawful
17
     debts, engaged in racketeering activities, and intentionally acted in furtherance of the conspiracy
18
     by conducting the pattern of racketeering and unlawful debt collection as described above.
19
               104.     At the very latest, Google had notice of the illegality of the Social Casino
20
     Enterprise as of the Ninth Circuit’s 2018 holding in Kater. Google’s post-Kater participation in
21
     the Social Casino Enterprise demonstrates its commitment to upholding and operating the
22
     structure of the Social Casino Enterprise.
23
               105.     As a result of Google’s conduct, Plaintiff and Members of the Class were
24
     deprived of money and property that they would not otherwise have lost.
25
               106.     Under 18 U.S.C. § 1964(c), the Class is entitled to treble their damages, plus
26
     interest, costs, and reasonable attorneys’ fees.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                             24
                 Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 26 of 27




 1                                        PRAYER FOR RELIEF
 2          Plaintiff Judy Solomon, individually and on behalf of all others similarly situated,
 3 respectfully request that this Court enter an Order:
 4          a) Certifying this case as a class action on behalf of the Class defined above, appointing
 5 Plaintiff as representative of the Class, and appointing her counsel as Class Counsel;
 6          b) Declaring that Defendant’s conduct, as set out above, is unlawful under the UCL;
 7          c) Declaring that Defendant’s conduct, as set out above, constitutes racketeering
 8 activities, collection of unlawful debts, and conspiracy to engage in the same;

 9          d) Entering judgment against Defendant Google, in the amount of the losses suffered by
10 Plaintiff and each member of the Class;
11          e) Enjoining Defendant from continuing the challenged conduct;
12          f) Awarding damages to Plaintiff and the Class members in an amount to be determined
13 at trial, including trebling as appropriate;
14          f) Awarding restitution to Plaintiff and Class members in an amount to be determined at
15 trial,
16          g) Requiring disgorgement of all of Defendant Google’s ill-gotten gains;
17          h) Awarding reasonable attorney’s fees and expenses;
18          i) Awarding pre- and post-judgment interest, to the extent allowable;
19          j) Requiring injunctive and/or declaratory relief as necessary to protect the interests of
20 Plaintiff and the Class; and
21          k) Awarding such other and further relief as equity and justice require, including all
22 forms of relief provided for under the UCL and RICO.
23                                            JURY DEMAND
24          Plaintiff requests a trial by jury of all claims that can be so tried.
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        25
              Case 3:21-cv-03227 Document 1 Filed 04/30/21 Page 27 of 27




 1 Dated: April 30, 2021                 Respectfully submitted,
 2
                                         BURSOR & FISHER, P.A.
 3
                                         By:     /s/ L. Timothy Fisher
 4                                                    L. Timothy Fisher
 5                                       L. Timothy Fisher (State Bar No. 191626)
 6                                       1990 North California Boulevard, Suite 940
                                         Walnut Creek, CA 94596
 7                                       Telephone: (925) 300-4455
                                         Facsimile: (925) 407-2700
 8                                       E-Mail: ltfisher@bursor.com
 9                                       BURSOR & FISHER, P.A.
                                         Phillip L. Fraietta*
10
                                         Alec M. Leslie*
11                                       888 Seventh Avenue
                                         New York, NY 10019
12                                       Telephone: (646) 837-7150
                                         Facsimile: (212) 989-9163
13                                       E-Mail: pfraietta@bursor.com
                                                  aleslie@bursor.com
14
15                                       * Pro Hac Vice Application Forthcoming

16                                       Attorneys for Plaintiff
17
18

19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                     26
